— Appeal by defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered December 8, 1981, convicting him of attempted murder in the second degree, rape in the first degree (three counts), sodomy in the first degree (two counts), unlawful imprisonment in the first degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Judgment modified, on the law, by reversing the conviction of attempted murder in the second degree, the sentence imposed thereon is vacated and said count of the indictment is dismissed. As so modified, judgment affirmed.
There was insufficient evidence to support the conviction for attempted murder. This court has so ruled on the appeal by the *823appellant’s codefendant (People v La Marna, 96 AD2d 1103) and the People concede the applicability of that holding to the appellant.
We find no merit to the appellant’s remaining contention that the police utilized impermissibly suggestive identification procedures. Any weaknesses in the accuracy of the identification of the appellant were questions properly presented to and resolved by the jury (People v McCullers, 40 AD2d 796, 797, affd 33 NY2d 806). Titone, J. P., Mangano, Gibbons and O’Connor, JJ., concur.